This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36577

 5 FREDDIE LAMAR LITTON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Cristina T. Jaramillo, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    Defendant has appealed from convictions for possession of a controlled

19 substance, tampering with evidence, possession of drug paraphernalia, and resisting,
 1 evading, or obstructing an officer. Most recently, we issued a second notice of

 2 proposed summary disposition in which we proposed to reverse the conviction for

 3 possession of drug paraphernalia, and to affirm the other convictions.

 4   {2}   Defendant has filed a response with this Court indicating that he continues to

 5 oppose our proposed summary disposition with respect to the convictions for

 6 possession of a controlled substance, tampering with evidence, and resisting, evading,

 7 or obstructing an officer; however, he agrees with our proposed reversal of the

 8 conviction for possession of drug paraphernalia. The State has filed no responsive

 9 memorandum.

10   {3}   Accordingly, for the reasons previously stated, we affirm in part and reverse in

11 part.

12   {4}   IT IS SO ORDERED.


13                                          __________________________________
14                                          LINDA M. VANZI, Chief Judge

15 WE CONCUR:



16 _________________________________
17 MICHAEL E. VIGIL, Judge



18 _________________________________
19 HENRY M. BOHNHOFF, Judge

                                               2